                                                                Case 2:19-cv-00596-JCM-DJA Document 40
                                                                                                    39 Filed 07/10/20
                                                                                                             07/06/20 Page 1 of 2



                                                            1   A.J. Kung, Esq.
                                                                Nevada Bar No. 7052
                                                            2   Brandy Brown, Esq.
                                                                Nevada Bar No. 9987
                                                            3   KUNG & BROWN
                                                                214 South Maryland Parkway
                                                            4   Las Vegas, Nevada 89101
                                                                (702) 382-0883 Telephone
                                                            5   (702) 382-2720 Facsimile
                                                                E-Mail: ajkung@ajkunglaw.com
                                                            6           bbrown@ajkunglaw.com
                                                                        Attorneys for Plaintiffs Hayden Kho, Jr.,
                                                            7           and Victoria G. Belo

                                                            8                              UNITED STATES DISTRICT COURT

                                                            9                                      DISTRICT OF NEVADA

                                                           10                                                 ***

                                                           11    HAYDEN KHO, JR. and VICTORIA G.                       CASE NO.: 2:19-cv-00596-JCM-DJA
                                                                 BELO, individually, and as husband and wife,
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                 Plaintiffs,                                                         JUDGMENT
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                 vs.
                                                           14
                                                                 JIANGTIAN SUN, individually, and SUN
                                                           15    TIMEPIECE TRADE. LLC, a Nevada limited
                                                                 liability company; DOES 1 through 10
                                                           16    inclusive; DOES & ROES CORPORATIONS
                                                           17    ENTITIES 1 through 10 inclusive;

                                                           18                  Defendants.

                                                           19
                                                           20           This matter having come before the Honorable Judge James C. Mahan; the Court having
                                                           21
                                                                considered Plaintiffs Hayden Kho Jr. & Victoria G. Belo (“Plaintiffs”) Motion for Summary
                                                           22
                                                                Judgment; no Opposition having been filed by Defendants Jiangtian Sun & Sun Timepiece
                                                           23
                                                                Trade, LLC (“Defendants”); the Court, having considered the evidence presented, the pleadings
                                                           24

                                                           25   and papers on file herein, and good cause appearing therefore, hereby orders as follows:

                                                           26   ///

                                                           27   ///
                                                           28   ///

                                                                                                       Page 1 of 2
                                                                Case 2:19-cv-00596-JCM-DJA Document 40
                                                                                                    39 Filed 07/10/20
                                                                                                             07/06/20 Page 2 of 2



                                                            1           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs’ Motion

                                                            2   for Summary Judgment Against Defendants is GRANTED, in part, as to Plaintiffs’ Conversion
                                                            3
                                                                and Breach of Contract claims, and DENIED, in part, as to Plaintiffs’ Misrepresentation claim
                                                            4
                                                                and DENIED in part as to the Unjust Enrichment claim.
                                                            5
                                                                        IT IS     FURTHER ORDERED, ADJUDGED AND DECREED that Judgment is
                                                            6
                                                                awarded in favor of Plaintiffs and against Defendants, jointly and severally, and that Plaintiffs
                                                            7

                                                            8   have a Judgment against Defendants, jointly and severally, in the sum of $270,877.86, said

                                                            9   Judgment being comprised of the following:
                                                           10           (1)     Compensatory damages in the sum of $235,640.00;
                                                           11
                                                                        (2)     Pre-judgment interest at the legal rate, in the sum of $35,237.861;
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                        (3)     Plus, Post-judgment interest at the legal rate, accruing from the date of the
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                Judgment until paid in full.
                                                           14
                                                                               July__________
                                                                        Dated this  10, 2020. day of ________________, 2020.
                                                           15

                                                           16
                                                                                                                                                           _______
                                                           17                                                    U.S. DISTRICT COURT JUDGE
                                                           18   Respectfully Submitted,
                                                           19
                                                                KUNG & BROWN
                                                           20

                                                           21
                                                                /s/ A.J. Kung
                                                           22   A.J. Kung, Esq.
                                                                Nevada Bar No. 7052
                                                           23   Brandy L. Brown, Esq.
                                                                Nevada Bar No. 9987
                                                           24   KUNG & BROWN
                                                                214 South Maryland Parkway
                                                           25   Las Vegas, Nevada 89101
                                                                         Attorneys for Plaintiffs
                                                           26
                                                           27
                                                                1
                                                                  Calculated from the date of breach of May 18, 2018 to the date Plaintiffs’ Motion for Summary Judgment was
                                                           28   granted, June 22, 2020.


                                                                                                           Page 2 of 2
